Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 11 July 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                  Sir
                     
                     Head Quarters near Dobbs’s Ferry 11th July 1781
                  
                  I have been honored with your Excellency’s letters of the 24th and 30th June and 2d Inst.
                  I observe by a late New York paper that your missing transport has been taken and carried into Hallefax.
                  The Reinforcement which arrived at Charlestown is not so considerable as was at first reported, it may perhaps amount to about 2000 Men.  The ships of War which escorted this Convoy have arrived at New York.They are the Warwick of 50 Guns and Solebay Frigate.
                  I do myself the honor to enclose your Excellency the latest intelligence which I have received of the enemy’s sea and land Force at New York—It comes thro’ a Channel on which I place much confidence.  I would only observe that if the Royal Oak has gone to Hallifax, one of the seven ships of the line said to be remaining at the Hook must be of 50 Guns.  I have the honor to be with perfect Esteem yr Excellency’s most obt Servt.
                  
               